SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

889
CA 10-01697
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF THE ESTATE OF MURIEL H.
ALBRIGHT, DECEASED.
-------------------------------------------       MEMORANDUM AND ORDER
MICHAEL ALBRIGHT, AS EXECUTOR OF THE ESTATE
OF MURIEL H. ALBRIGHT, DECEASED,
PETITIONER-APPELLANT,
ERVINA MALIN AND TAYLOR D. MALIN,
RESPONDENTS-RESPONDENTS.
(APPEAL NO. 1.)


PANZARELLA & COIA, P.C., ROCHESTER (CHAD M. HUMMEL OF COUNSEL), FOR
PETITIONER-APPELLANT.

MELVIN BRESSLER, ROCHESTER, FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Surrogate’s Court, Monroe County
(Edmund A. Calvaruso, S.), entered October 6, 2009. The order
directed Michael Albright, as executor of the estate of Muriel H.
Albright, deceased, to deliver title and possession of a certain motor
vehicle to Taylor D. Malin.

     It is hereby ORDERED that said appeal is unanimously dismissed
with costs.

     Same Memorandum as in Matter of Albright ([appeal No. 2] ___ AD3d
___ [Sept. 30, 2011]).




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court